DISMISS; and Opinion Filed December 17, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01644-CV

                           IN RE DOMINGO ROBLEDO, Relator

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. F90-02087-MP

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                 Opinion by Justice FitzGerald
       In his petition for writ of mandamus, relator contends the trial court violated a ministerial

duty by not ruling on relator’s motion for appointment of counsel to pursue his motion for post-

conviction DNA testing. Real party the State of Texas responded that the trial court has ruled on

relator’s motion and appointed counsel in the Dallas County Public Defender’s Office to

represent relator, rendering the mandamus petition moot. A copy of the trial court’s December 5,

2013 order appointing counsel is attached to the State’s response. Because the trial court has

ruled on relator’s motion, the issue presented in relator’s petition is moot. See Dow Chem. Co. v.

Garcia, 909 S.W.2d 503, 505 (Tex. 1995). We dismiss the petition for writ of mandamus.



                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE

131644F.P05